Citation Nr: 0404442	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-04 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 3, 1998, 
for a total disability evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran had active service from October 1952 to September 
1956 and November 1956 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, granting entitlement to a TDIU and assigning 
an effective date of June 6, 1999, "the date claim was 
received."  The veteran filed a notice of disagreement that 
effective date in July 1999.  Another rating decision in June 
2002 found that the veteran met the schedular requirements 
for individual unemployability effective August 3, 1998.  
Following a statement of the case, the veteran perfected his 
appeal of the effective date assigned.

The Board notes some confusion regarding the framing of the 
issue on appeal.  Based on a review of the procedural 
history, the Board finds that the issue is appropriately 
framed as written on the title page of this action.  The 
veteran is claiming entitlement to an effective date earlier 
than August 3, 1998, as opposed to claiming that the RO 
assigned the effective date based on clear and unmistakable 
error, as written in the February 2003 statement of the case.  
The Board notes that the veteran filed claims for an earlier 
effective date for TDIU in written statements dated in July 
1999 and August 2001.  The Board also notes that the 
veteran's representative framed the issue this way in the 
January 2004 Appellant's Brief.  


REMAND

It is the veteran's contention that he is entitled to an 
effective date for TDIU as early as January 1994, when he 
maintains that he formally or informally filed a claim for 
TDIU.  

A remand is required for readjudication based upon 
consideration of the requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), specifically 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159 (2003), enacted 
during the pendency of the appellant's appeal.)  The VCAA and 
the implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant' s representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Following a review of the record, the Board has determined 
that further RO action is required to comply with the 
requirements of the VCAA and the implementing regulations.  
Accordingly, the case is REMANDED to the RO for the 
following: 

1.  The RO should send a letter to the 
veteran that provides the notice required 
under 38 U.S.C.A. § 5103(a).  In this 
letter the veteran should be informed 
that the evidence necessary to 
substantiate his claim is evidence that 
he submitted a claim for TDIU prior to 
August 3, 1998, or any VA medical 
evidence showing service-connected 
unemployability and dated prior to August 
3, 1998, (which may qualify as an 
informal claim for TDIU).  In addition, 
the RO should inform the veteran that if 
he provides sufficient identifying 
information, VA will attempt to obtain 
pertinent medical evidence, such as 
medical records, on his behalf.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003), to include attempting to obtain 
any pertinent evidence identified, but 
not provided, by the veteran.  

3.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
during the appropriate time frame.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




